Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Claims 1-3, 5, 9-12, 14-15 and 18-23 are allowed.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an e-mail from David P. Bernstein (Reg. No. 71/064) on 1/24/2022.

The application has been amended as follows: 

Listing of Claims:
(Currently Amended) A method performed in a network server of a service provider providing a service comprising media streaming, the method comprising:
registering, by the service provider, a plurality of radio transmitters located in a geographic area;
instructing a mobile radio device to search for radio transmitter(s) within a specified geographical area;
after instructing the mobile radio device to search for radio transmitter(s) within the specified geographical area, receiving a detection message from the[[a]] mobile radio device running the service for a user registered with the service provider, said detection message , wherein the detection message indicates that the detected radio transmitter has been detected within said specified geographical area;
obtaining a location information associated with the radio transmitter;
determining a user identification associated with the user of the service and the mobile radio device;
electing a second media content item to provide to the mobile radio device based on a location of the mobile radio device and the user identification associated with the user of the service and the mobile radio device; and
sending an instructions message to the mobile radio device, said instructions message comprising instructions to cause the mobile radio device to cease playback of the first media content item streaming from the service provider and begin playback of the second media content item.
(Currently Amended) The method of claim 1, wherein the determining also comprises obtaining geographical coordinates which are associated with the detected radio transmitter.
(Currently Amended) The method of claim 1, wherein the electing is based on any of: a location of the detected radio transmitter, a distance between the mobile radio device and the detected radio transmitter, the first media content item, a time of day, a day of week, and/or a gender, an age, a nationality, an address, habits in using the service and/or a payment history of the registered user.
(Canceled) 
(Currently Amended) A method performed in a mobile radio device running a service comprising media streaming provided by a service provider, the method comprising:
receiving instructions from a network server to search for radio transmitter(s) within a specified geographical area;
after receiving the instructions from the  network server to search for radio transmitter(s) within the specified geographical area, detecting a radio transmitter, comprising obtaining an  wherein the detecting comprises detecting the radio transmitter within the specified geographical area in which the radio device is instructed to search for radio transmitter(s);
automatically sending a detection message over a radio interface to the[[a]] network server of the service provider, while the mobile radio device is streaming a first media content item, said detection message comprising an indication that the mobile radio device has detected the radio transmitter;
receiving an instructions message from the network server, said instructions message comprising instructions to cause the mobile radio device to cease playback of the first media content item streaming from the service provider and begin playback of a second media content item, the second media content item elected by the network server based on a location of the mobile radio device, and a user identification associated with a user of the service and the mobile radio device; and
 streaming the elected second media content item.
(Canceled) 
(Canceled) 
(Canceled) 
(Previously Presented) The method of claim 5, wherein the second media content item is a pre-prepared playlist.
(Currently Amended) The method of claim 5, wherein the detection message also comprises an indication of the distance between the mobile radio device and the radio transmitter.
(Currently Amended) The method of claim 5, wherein the mobile radio device is running the service using dedicated application software, which software is configured for automatically reporting any detection of the radio transmitter to the network server.
(Original) The method of claim 5, wherein the radio transmitter is a Bluetooth Low Energy beacon.

(Currently Amended) A network server for a service provider providing a service comprising media streaming, the network server comprising:
processor circuitry; and
a storage unit storing instructions executable by said processor circuitry whereby said network server is operative to:
instruct a mobile radio device to search for radio transmitter(s) within a specified geographical area;
after instructing the mobile radio device to search for radio transmitter(s) within the specified geographical area, receive a detection message from the[[a]] mobile radio device running the service, said detection message received while the mobile radio device is streaming a first media content item, said detection message comprising an indication that said mobile radio device has detected a radio transmitter, wherein the detection message indicates that the detected radio transmitter has been detected within said specified geographical area;
elect a second media content item to provide to the mobile radio device based on a location of the mobile radio device and a user identification associated with a user of the service and the mobile radio device; and
send an instructions message to the mobile radio device, said instructions message comprising instructions to cause the mobile radio device to cease playback of the first media content item streaming from the service provider and begin playback of the second media content item.
(Currently Amended) A mobile radio device configured for running a service comprising media streaming provided by a service provider, the mobile radio device comprising:
processor circuitry; and
a storage unit storing instructions executable by said processor circuitry whereby said mobile radio device is operative to:
receive instructions from a network server to search for radio transmitter(s) within a specified geographical area;
after receiving the instructions from the network server to search for radio transmitter(s) within the specified geographical area, detect a radio transmitter, comprising obtaining an , wherein the detecting comprises detecting the radio transmitter within the specified geographical area in which the mobile radio device is instructed to search for radio transmitter(s);
automatically send a detection message over a radio interface to the[[a]] network server of the service provider, while the mobile radio device is streaming a first media content item, said detection message comprising an indication that the mobile radio device has detected the radio transmitter;
receive an instructions message from the network server, said instructions message comprising instructions to cause the mobile radio device to cease playback of the first media content item streaming from the service provider and begin playback of a second media content item, the second media content item elected by the network server based on a location of the mobile radio device, and a user identification associated with a user of the service and the mobile radio device; and
 stream the elected second media content item.
(Canceled)
(Canceled) 
(Previously Presented) The method of claim 1, wherein the second media content item is an advertisement.
(Previously Presented) The method of claim 1, wherein the second media content item is a playlist.
(Previously Presented) The method of claim 5, wherein the second media content item is an advertisement.
(Previously Presented) The network server of claim 14, wherein the second media content item is an advertisement.
(Previously Presented) The network server of claim 14, wherein the second media content item is a playlist.



Reason for Allowance
	
	The following is an examiner’s statement of reasons for allowance.

	Independent Claims 1, 5, 14 & 15 as amended distinguishes itself over the prior art due to the amended limitation in combination with the rest of the limitations. It is to be noted that it is the combination of all limitations that renders the claims allowable. 

Claims 1-3, 5, 9-12, 14-15 and 18-23 are allowed based on the same reason(s).

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from examiner should be directed to Sibte Bukhari whose telephone number is 571-270-7122.   Examiner can normally be reached on M-F 9:00 – 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SIBTE H BUKHARI/Examiner, Art Unit 2449